Citation Nr: 1207594	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of cold weather injury to the right lower extremity.
 
3.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of cold weather injury to the left lower extremity.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
  
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1970 to October 1973. 
 
This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision of the Colombia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO 
 
The Board notes that in August 2009, the Veteran requested a videoconference hearing.  A day later, he submitted a statement wherein he stated that he wanted to "withdraw his appeal" and asked that his claim be expedited to Washington for a decision.  The Board interprets the Veteran's statement as a withdrawal of the hearing request rather than a withdrawal of the appeal.  Clearly the Veteran was not asking to withdraw his appeal when he asked that the claim be forwarded to Washington for a decision.  Rather, the only pending request at the time was the hearing request.  Therefore, the Board finds that the Veteran intended to withdraw his hearing request and not his appeal and the Board will move forward with a decision.
 
Furthermore, the Board notes that VA outpatient treatment records have been associated with the claim file after the most recent Supplemental Statement of the Case.  While the Veteran does not appear to have waived RO consideration of these records, a review of these documents shows that they do not show a diagnosis or treatment of PTSD, or residuals of a cold weather injury.  Accordingly, the records are not relevant to the pending claim, and the Board finds that it is not prejudicial to continue with the decision on appeal.  
 
The United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the record is devoid of a diagnosis of any psychiatric disability.  Therefore, the Board finds that Clemons doctrine is not applicable in the present case.    
 
The  issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  There is no competent evidence of a diagnosis of posttraumatic stress disorder. 
 
2.  A June 2006 rating decision denied entitlement to service connection for residuals of cold weather injury of the right and left lower extremities.  In the absence of a perfected appeal that decision is final. 
 
3.  The evidence submitted since the June 2006 denial, by itself or when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 
 
2.  The June 2006 rating decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for residuals of a right lower extremity cold weather injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).  
 
3.  The June 2006 rating decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for residuals of a left lower extremity cold weather injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2007 of the information and evidence needed to substantiate and complete a claim for service connection, and to reopen a previous final decision.  This included notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned. 
 
VA fulfilled its duty to assist the claimant, including obtaining the service treatment records and VA treatment records.  VA did not provide the appellant with an examination in connection with all the claims except the request to reopen the claim for service connection for residuals of cold weather injury.  In disability compensation claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2). 
 
As to the claim of entitlement to service connection for posttraumatic stress disorder there is neither competent evidence of a current disability by either a medical professional or the Veteran himself, nor any confirmed inservice stressor.  At a November 2008 RO hearing  the Veteran acknowledged that he was not being seen or followed for any psychiatric disability.  There was no indication that he has received any pertinent post service treatment.  Thus, element (1) has not been met.  Without competent evidence of a current disability or competent evidence of chronic symptoms, VA is not required to provide an examination or medical opinion in connection with these claims. 
 
As to the request to reopen the claims of entitlement to service connection for residuals of a cold weather injury, a VA examination was conducted in December 2008.  Any question pertaining to the adequacy of that study is, however, moot given that the Board finds below that new and material evidence has not been submitted.  Woehlaert v. Nicholson, 21 Vet.App. 456, 464   (2007).

The Board finds the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
 
Governing Law and Regulations
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 
 
Service connection will also be presumed for certain chronic diseases if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
 
In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
The Veteran contends that he is entitled to service connection for PTSD and residuals of cold weather injury of the lower extremities.  Specifically, he claims that he saw service members killed in service which caused his PTSD, and that he was exposed to extreme cold while serving in Germany which caused him to suffer a permanent lower extremity cold weather injury.  
 
PTSD 
 
The Veteran claims entitlement to service connection for PTSD.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  
 
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 
 
A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  
 
After a review of the evidence of record the Board finds that the Veteran's claim for service connection for PTSD must be denied because the preponderance of the evidence reflects that the Veteran does not have PTSD, and has not had this disability at any time since filing his claim.  Indeed, a careful review of all of the service treatment records and VA outpatient treatment records show that the Veteran has not been treated for or reported symptoms associated with PTSD.  Significantly, VA outpatient treatment records of April 2008 note that a depression screening was zero for the Veteran indicating he was not even depressed at the time.  Moreover, at a November 2008 RO hearing the Veteran testified he had never been treated for a psychiatric disability and was not being followed for any psychiatric disability anywhere.  
 
The Board notes that there is evidence of record that the Veteran completed several courses on addiction control and treatment.  However, the courses were for addiction and not a psychiatric disability including PTSD.  
 
The Board considered the Veteran's lay statements indicating that he suffers from a posttraumatic stress disorder.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation.  Indeed, the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  

As there is no competent evidence that the Veteran has had PTSD during the appeal period, he has failed to establish the "current disability" element of his claim, and further consideration of the remaining elements is unnecessary.  The claim for service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 
 
New and Material Evidence
 
The appellant contends that service connection is warranted for residuals of bilateral lower extremity cold weather injuries.  He argues that while serving in Germany he was exposed to extreme cold which has since caused him problems with his legs. 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 . 
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson, 12 Vet. App. at 251.  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.   
 
In a June 2006 rating decision entitlement to service connection for residuals of cold weather injury of the lower extremities was denied on the basis that there was no treatment in service for a cold weather injury to either lower extremity and no evidence of a residual of cold weather injury.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

At the time of the prior denial service treatment, VA outpatient treatment and the Veteran's statements were of record.  Service treatment records were silent for any complaints of or treatment for a cold weather injury to the bilateral lower extremities.  VA outpatient treatment records showed a diagnosis of osteoarthritis of the knees, but revealed no diagnosis or treatment for a disorder associated with residuals of a cold weather injury of the lower extremities.  Also of record were the Veteran's statements wherein he stated that he suffered of frostbite in service and now has pain in his knees and feet.  
 
Since the June 2006 rating decision, additional VA outpatient treatment records have been associated with the claim file.  These records show continued treatment for osteoarthritis of the knees.  They do not show any diagnosis or treatment for residuals of any lower extremity cold weather injuries.  Also added to the record is the Veteran's testimony at the RO hearing of November 2008.  While the Veteran's testimony provided some additional details as to his allegations of an inservice cold weather injury his testimony mostly paralleled the information provided in the statements prior to the 2006 rating decision that he suffered from frostbite in service and had leg and feet pain associated with that.  
 
Finally, added to the record is a December 2008 VA examination.  The report documents the Veteran's reports of a cold weather injury in service, however, the report does not contain a diagnosis of residuals of cold weather injury.  
 
The evidence submitted since 2006 does not contain information that would permit the claim to be granted, either by itself or in connection with the evidence already of record.  None of the evidence added to the record raises a reasonable possibility of substantiating the claim because there remains no evidence of a diagnosed disability due to an inservice lower extremity lower extremity cold injury.  While the findings of a VA examination could be sufficient to reopen a previously denied claim, in this instance, the Board finds that the evidence contained in the VA examination report is not new and material.  Indeed, the VA examiner simply confirmed the diagnosis of osteoarthritis of the knees, a fact which was of record at the time of the prior denial.  Moreover, the examiner provided a negative nexus opinion between the osteoarthritis of the knees and any claimed cold weather injury in service.  While the nexus opinion may be new evidence, it does not raise a reasonable possibility of substantiating the claim and therefore is not material to the claim.  Without new and material evidence, the claims cannot be reopened.  Hence, the claims must be denied. 38 U.S.C.A. § 5108. 
 
Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 
 
  
ORDER
 
Entitlement to service connection for PTSD is denied.  
 
New and material evidence has not been submitted to reopen claim of entitlement to service connection for residuals of cold weather injury of the right lower extremity.  
 
New and material evidence has not been submitted to reopen claim of entitlement to service connection for residuals of cold weather injury of the left lower extremity.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


